﻿
Mr. President, the delegation of Peru welcomes your election to preside over the present session of the General Assembly where countries of the north and south, the east and west will set forth their vision of a world still beset by war, conflict, injustice, inequality and the disgraceful racial discrimination of apartheid.
We feel that we have a share in the responsibility assumed by our region in your person. We are confident that your presidency is inspired by the ideals of freedom, independence, development and peace that bind together the kindred peoples of Latin America and the Caribbean.
I am addressing the General Assembly in my capacity as Minister of Foreign Relations of Peru. I represent a country of ancient civilizations and cultures, a country which today on the eve of the twenty-first century has more than 20 million inhabitants, 40 per cent of its population being under 15 years of age, and a country stubbornly striving to uphold its independence and attain its development.
For us, being Peruvian means being a Latin American and that constitutes an inescapable commitment to affirm our standing as citizens of a continental homeland, or, as our liberator Simon Bolivar said, a nation of republics. Because of the Latin American commitment to the Peruvian people and because of the alarming features of the economic and social crisis that affects our region, it is imperative for me to focus my statement on the challenges posed for Latin Americans by the problems of the present and the promise and challenges of the future. As the representative of a nation struggling against inflation, the foremost enemy of our people, through a severe economic programme of austerity with social implications, the situation of my country is not unrelated to the drama being experienced by the continental people of Latin America where economic and financial difficulties are aggravating our social problems and demanding a united, innovative and coherent answer.
We Latin Americans have an historical awareness that only by being united can we advance towards resolving our economic and social problems. By being divided we will only manage to perpetuate and deepen those problems and we should be allowing a dangerous expansion of the distance separating us from the industrialized world, at a time when other geographical areas in the process of development are stepping up their rate of progress. 
Latin America is in a state of crisis. We must say so plainly and we must point out to the international community soma indicators which, like an X-ray, clearly indicate its magnitude. One indicator is the volume and structure of an irrational external debt that burdens us with payments that are impossible to meet, drastically limiting the mobilization of resources to take care of the most pressing social needs and hindering the flow of external investments and resources required for development.  
We Latin Americans owe $420 billion, representing 45 per cent of the region's gross regional product and whose servicing absorbs nearly 40 per cent of our total export earnings. In 1982, at the beginning of the crisis, the regional debt amounted to 2.7 times the total exports; that ratio has now increased to 3.5 times and the trend for future years is upward. Moreover, from 1982 to 1987, owing to debt payments Latin America transferred 3190 billion to the developed world, while receiving 340 billion in new inputs - a shortfall of 3150 billion. 
That is most alarming, for the region is dramatically losing its financial resources and our countries are being transformed from capital recipients to net capital exporters to the developed world, thus depriving us of vital resources for social and development programmes whose non-implementation exacerbates the poverty of our peoples and endangers their very survival.
In addition, our share in world trade has declined to 4 per cent and the terms of trade have deteriorated by 14.5 per cent. Had this deterioration not occurred, Latin America would have had additional income in the order of 370 billion over the last eight years.
An equally serious aspect of the situation is the investment and financing attracted by the region during the same period. Domestic savings geared to investment in the region diminished from 24 per cent to 15 per cent of the gross domestic product, largely because that money went to paying the external debt; at the same time, external investment also declined, from 12 per cent at the beginning of the decade to 4.6 per cent in 1986. 
Formerly, in the context of the developing world, Latin America received 70 per cent of world investment; today that figure has been reduced to 17.5 per cent, largely because the impossibility of paying the debt on the terms imposed on us has discouraged capital investment in the region.
Those are the realities of the crisis besetting us, as is the fact that our imports and exports have declined to historically unprecedented levels, pointing to an alarmingly regressive situation in circumstances where the Latin American population is constantly growing and thus creating corresponding economic and social needs.
What can we do, given this harsh reality? What can we do to ensure that Latin America can emerge from a crisis that threatens to become chronic?
In the first place, it is imperative that we become aware of the magnitude of the tragic situation and that we Latin Americans assume a commitment to unite not just in a rhetorical repetition or reiterated announcement of the problems but in concerted efforts in laying our joint strategies enabling us to renegotiate the external debt on acceptable and realistic terms, and leading our creditors to understand that the debt cannot be retired on the terms originally contracted. Secondly, we believe that the time has come for Latin American States definitively to integrate.
Latin American integration can no longer be a long-term project or aspiration. It has become an imperative of the present, an urgent need, an indispensable option to modernize our productive structures in order to bring about a broader market that will endow our exports with greater competitiveness and enable us to receive investments and financing on realistic terms without detriment to our sovereign decisions. 
Integration thus understood will clearly give the region multinational negotiating power and strength enabling it to present a solid front in international economic and trade negotiations and to resist and reverse the protectionist measures of the developed world.
Latin American integration - the key to development, the unrealised dream of our liberators and the unfulfilled commitment to our peoples - has been limping upstairs on crutches while in the developed world integration has gone up by the elevator, thus broadening the gap separating us from the North and painfully losing us resources and opportunities vital to regional development.
Hence our peoples cry out with good reason for action, responsibility, dynamism, resolve and concerted effort.
There is no time to waste in Latin America. There is no room for apathy, bureaucratisation and insensitivity, because 700,000 children in our continent are dying of hunger every year; because more than 110 million Latin Americans are living in poverty, and of these 35 million find themselves in that subhuman situation described as extreme poverty; because the children of 40 per cent of Latin American homes do not have adequate nutrition; because 78 per cent of them are living in unhealthy surroundings; because the absolutely unemployed, which in 1980 numbered 25 million, now number 40 million and may be growing as a result of recession; because the underemployed also number 40 million; because 60 per cent of the economically active population does not have social security coverage and because per capita income has declined by 10 per cent.
As if all that were not enough, hunger and poverty are also creating ,conditions making children the targets of war, political violence or terrorism, as is shown dramatically by the fact that from 1982 to date more than 300,000 children have been displaced from their homes and thousands more have died or been injured as a result of these destructive tendencies. Terrorism, a pathological and extreme form of violence which holds life and democracy in contempt and makes crime an aberrant style of politics, has also emerged in Latin America and deserves our most vigorous condemnation and our commitment to fight it with firmness, but within the framework of the law, because only thus will we be affirming the humanistic and democratic structures we want for our societies. 
Latin America must also face the serious and disturbing phenomenon of drug trafficking, which is a crime against humanity, distorts our economy, erodes the moral foundations of social coexistence and seeks to set itself up as a new focus of power, threatening the security of States and of society. Since the decade of the 1970s, when the consumers market for cocaine and other drugs grew tenfold in some industrialized countries, international drug-trafficking cartels have taken shape, and there are now more than 50 million addicts throughout the world.
Because of the magnitude of drug trafficking, which acts like a multinational and annually mobilizes some $400 billion, it is impossible to defeat it with isolated or partial strategies. It must be attacked frontally in every aspect through a comprehensive approach that takes into consideration the relationships between consumption, production, transportation, illicit trading and financing, which feed and perpetuate the economic cycle of drugs.
Peru is affected by this plague, and it is committed to the struggle. Therefore, in the Andean Group, in the Organization of American States, in the Non-Aligned Movement and in the wider forum of the United Nations, we promote the co-ordination of policies and actions designed to establish effective international standards which should make it possible without delay to bring about crop substitution in the framework of an integrated development programme, a drastic reduction in consumption, the seizure of property and currency produced by drug trafficking, the unification of our legislations in giving decisive impetus to prevention and rehabilitation, and the enhancement of unconditional international financial co-operation to assist countries affected by illicit production.
The draft convention being negotiated in the United Nations should quickly lead to the approval of an effective international legal instrument. That can be achieved only through a balanced convention that attacks consumption, trafficking, transportation, production and illicit financing equally, and is based on full respect for the sovereignty and international jurisdiction of States.
We shall persist in the struggle against drug trafficking because that struggle represents a moral commitment to all the peoples of the world, especially the children and young persons affected by this plague. The President of Peru, Alan Garcia, has repeatedly called for such a commitment and has emphasized that there is no time to lose and no effort must be spared in this battle for morality and for life itself.
I shall now refer to some of the priority items on the international agenda.
There have been significant advances in resolving principal areas of conflict, such as the cases of Iran and Iraq, Afghanistan, Kampuchea, Western Sahara and Namibia, which have been set on a path that augurs well for peace. The processes of detente and rationality are long-term processes that uphold life over death, and peace over war, and they are promoted with talent and vigour by the Secretary-General, a distinguished son of Peru whom we salute with legitimate pride. It is important that those processes bear fruit, and that new areas of negotiation are opened up for other regions in which there is conflict, such as Central America, a part of Latin America in which it is indispensable to fulfil the agreements of Esquipulas II and to affirm international law and the rule of law, under which non-intervention and non-use of force should guarantee the peaceful coexistence of the peoples. All of this is necessary to culminate a long process of negotiation in which Peruvian diplomacy has taken part and continues actively to participate through the Contadora Group and the Support Group.
Similarly, it is urgent for disarmament agreements between the United States and the Soviet Union to be deepened until they remove the nuclear threat from the face of the earth. Otherwise those agreements already achieved will have little practical effect, for real progress cannot be seen in merely moving from the destructive capacity to destroy the earth 100 times to the destructive capacity to destroy it 80 times. Disarmament is a synonym for detente and brotherhood. In economic terms, it implies releasing resources used for destruction and death for purposes of construction and life. Therefore the Latin American and non-aligned concept of using the funds thus released to establish a fund, under United Nations administration, to counter poverty and hunger retains its relevance.
Those of us who call for the democratization of international relations, those of us who struggle for a process of peace, detente and non-violence, ate thus expressing the sentiments of our peoples, which cry out for life and social justice. Peru firmly and stubbornly believes in democracy and civil liberties, and that the State should be based on the rule of law. Those are enduring principles that govern our national life.
In this forum Peru holds out its hand to all peoples and reiterates its faith in the United Nations, and it expresses the hope that the results of this session of the Assembly will meet the aspirations of all who proclaim faith in the brotherhood of man and the common destiny of all who share this still torn and troubled world.
The eyes of the world's poor are upon us, in anxious hope. All who hold peace and humanity dear await our decisions. Let us not disappoint them.
